DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/29/2022, 11/10/2021 and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US Patent Appl. Pub. No. 2006/0181218 A1).
[Re claim 1] Jung discloses the display apparatus comprising: a substrate (100) including: a display area (DA); a non-display area (PA) adjacent to the display area (see figure 1 and paragraph [0026]); and a pad area (PA1) arranged in the non-display area (see figure 4 or 6); a display portion arranged in the display area and including pixels (130) (see figure 1 and paragraph [0027]); a pad portion arranged in the pad area and including pads (IP1 and IP2); and an insulating layer (150) overlapping an edge of each of the pads (IP1 and IP2) and exposing (VH2) a central portion of each of the pads (IP1 and IP2), wherein the insulating layer (150) includes at least one opening (VH1) arranged between adjacent ones of the pads (see figure 4-7 and paragraphs [0054]-[0063]).
[Re claim 2] Jung also discloses the device wherein the pads (IP1 and IP2) are arranged in a first direction (horizontal direction) and a second direction (vertical direction) intersecting the first direction, and the insulating layer (150) includes a first opening (VH1) arranged between the pads (IP1 and IP2) arranged in the first direction (horizontal direction), the first opening (VH1) extending in the second direction (vertical direction) (see figure 6 and paragraph [0061]).  
[Re claim 23] Jung also discloses the device wherein the insulating layer (150) includes an organic insulating material (see figure 6-7 and paragraph [0054]).  
[Re claim 25] Jung discloses the display apparatus comprising: a substrate (100) including a display area (DA) and a peripheral area (PA) adjacent to the display area; a display portion arranged in the display area and including pixels (130); a driving circuit portion (440) arranged in the peripheral area and transferring a driving signal to the display portion (see figure 1 and paragraph [0025]-[0027]); a pad portion (PA1) arranged in the peripheral area and including pads (IP1 and IP2); and an insulating layer (150) overlapping an edge of each of the pads and exposing (VH2) a central portion of each of the pads (IP1 and IP2), wherein at least a portion of the insulating layer arranged between adjacent ones of the pads is removed (VH1) (see figure 4-7 and paragraphs [0054]-[0063]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent Appl. Pub. No. 2006/0181218 A1) in view of Park et al. (US Patent Appl. Pub. No. 2016/0306472 A1).
[Re claim 20] Jung discloses the device as claimed and rejected as claim 1, but Jung is does not teach the device comprising: a thin-film encapsulation layer arranged on the display portion and including at least one organic encapsulation layer and at least one inorganic encapsulation layer; and a touch sensing layer arranged on the thin-film encapsulation layer.  Park discloses the device comprising: a thin-film encapsulation layer (380) arranged on the display portion and including at least one organic encapsulation layer and at least one inorganic encapsulation layer; and a touch sensing layer (410) arranged on the thin-film encapsulation layer (see figure 2-3 and paragraph [0069], [0083]).  It would have been obvious to one of ordinary skill in the art at the effective filling date of the claimed invention was to a thin-film encapsulation layer arranged on the display portion and including at least one organic encapsulation layer and at least one inorganic encapsulation layer; and a touch sensing layer arranged on the thin-film encapsulation layer in the device of Jung in order to prevent moisture from passing through from the outside and to sense external object contacting the touch surface.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent Appl. Pub. No. 2006/0181218 A1).
[Re claim 24] Jung also discloses the device wherein a thickness of the insulating layer is about 3.6 µm.  Jung does not disclose the device wherein a thickness of the insulating layer is in a range of about 6000 A to about 8000 A.   However, it would have been obvious to one of ordinary skill in the art at the time of the invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  

Allowable Subject Matter
Claims 3-19, 21-22 and 26-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895